      Case 8:20-mj-00543-DUTY Document 5 Filed 08/18/20 Page 1 of 1 Page ID #:32


                                                                                            FILED
                                                                                   f.I,F.RA, GS DISTRICT COI~RT




                                                                                  8/18/2020
                                                                                CEIITRAL DISTRICT OF CALif'OR'~1A
                                                                                  BY:     M.B.          DEPI7Y




                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                      ca,sE rruMBER
                                                   PLAINTIFF
                             v.                                        8:20-mj-00543-DUTY
 PABLO RENATO RODRIGUEZ,
                                                                   ORDER OF TEMPORARY DETENTION
                                                                     PENDING HEARING PURSUANT
                                             DEFEtvD,atvT~s~.           TO BAIL REFORM ACT


    Upon motion of Defendant                                             , IT IS ORDERED that a detention hearing
is set for August 21                                     , 2020          , at 9:0o    Da.m./ ❑p.m. before the
Honorable JOHN D. EARLY                                                  , in Courtroom 6A and/or by VTC

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                       (Other custodial officer)




Dated: August 18, 2020




                   ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66(10/97)                                                                                                        Page I of l
